Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/787,163 filed on 02/11/2020.  Claims 1 – 11 were originally filed in the application.  Claims 1 – 11 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, change “in particular” to [Symbol font/0x2D][Symbol font/0x2D]in particular,[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 1, before “including” insert [Symbol font/0x2D][Symbol font/0x2D]the cell module[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 2, before “at least two cell” delete [Symbol font/0x2D][Symbol font/0x2D]including[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 3, change “cells” insert [Symbol font/0x2D][Symbol font/0x2D]each cell of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 4, change “each circuit” to [Symbol font/0x2D][Symbol font/0x2D]each cell monitoring circuit of said two cell monitoring circuits[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 6, before “a switching apparatus” delete [Symbol font/0x2D][Symbol font/0x2D]including[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 8, before “of a second cell” delete [Symbol font/0x2D][Symbol font/0x2D]at least[Symbol font/0x2D][Symbol font/0x2D].

Claim Objections
Claim 1, line 1, before “including:” insert [Symbol font/0x2D][Symbol font/0x2D]the cell module[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 3 – 4, change “two poles of cells” to [Symbol font/0x2D][Symbol font/0x2D]two poles of each cell of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5, after “a cell” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, change “a cell” to [Symbol font/0x2D][Symbol font/0x2D]another cell of the plurality of cells; and[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8, after “a first cell monitoring circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least two cell monitoring circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8 – 9, after “a second cell monitoring circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least two cell monitoring circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 9, change “to one of” to [Symbol font/0x2D][Symbol font/0x2D]to a respective one of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, after “different cells” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 6, before “first cells” insert [Symbol font/0x2D][Symbol font/0x2D]two[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 7, before “second cells” insert [Symbol font/0x2D][Symbol font/0x2D]two[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 7, change “the series circuit of cells” to [Symbol font/0x2D][Symbol font/0x2D]the series circuit of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 5 – 6, change “the combined voltage supply point” to [Symbol font/0x2D][Symbol font/0x2D]the combined voltage supply connection[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 6, after “one” insert [Symbol font/0x2D][Symbol font/0x2D]connection point[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 6, after “one cell” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 7, after “the other” insert [Symbol font/0x2D][Symbol font/0x2D]connection point[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 7 – 8, change “the same cell” to [Symbol font/0x2D][Symbol font/0x2D]a same cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3, after “a cell monitoring circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least two cell monitoring circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 4, change “each of the switchable voltage supply connections” to [Symbol font/0x2D][Symbol font/0x2D]said each switchable voltage supply connection[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 4, change “one of the measurement inputs” to [Symbol font/0x2D][Symbol font/0x2D]one measurement input of the plural measurement inputs[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 6, change “the corresponding connection point thereof” to [Symbol font/0x2D][Symbol font/0x2D]a corresponding connection point connected thereof[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 3, after “a cell monitoring circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least two cell monitoring circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 4, change “each of the switchable voltage supply connections” to [Symbol font/0x2D][Symbol font/0x2D]said each switchable voltage supply connection[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 5, before “operation” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, after “each cell monitoring circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least two cell monitoring circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, after “a cell” insert [Symbol font/0x2D][Symbol font/0x2D]of said plurality of cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, after “one” insert [Symbol font/0x2D][Symbol font/0x2D]measurement point[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, before “measurement points” insert [Symbol font/0x2D][Symbol font/0x2D]plural[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 6, change “the corresponding connection point thereof” to [Symbol font/0x2D][Symbol font/0x2D]a corresponding connection point connected thereof[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, before “traction battery” delete [Symbol font/0x2D][Symbol font/0x2D]battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1 – 2, change 1 – 2, change “that has at least one of the cell modules” to [Symbol font/0x2D][Symbol font/0x2D]has the cell module[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, before “activation switches” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 4, change “the same time” to [Symbol font/0x2D][Symbol font/0x2D]a same time[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, change “the battery” to [Symbol font/0x2D][Symbol font/0x2D]a battery of the plurality of cells[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 11 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A cell module for a traction battery of a vehicle, the cell module comprising:   a plurality of cells, which are arranged in a series circuit; at least two cell monitoring circuits for identifying a voltage applied between two poles of each cell of the plurality of cells, wherein each cell monitoring circuit has    two voltage supply connections, wherein a first voltage supply connection     is coupled to a positive pole of a cell of the plurality of cells and a second voltage supply connection is coupled to a negative pole of another cell of the plurality of cells; and a switching apparatus configured to selectively couple the first voltage supply connection of a first cell monitoring circuit of said at least two cell monitoring circuits and the second voltage supply connection of a second cell monitoring circuit of said at least two cell monitoring circuits to 
a respective one of two positive poles or to a respective one of two negative poles of different cells of the plurality of cells as recited in independent    Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851